                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CARLOS ARMANDO ORTEGA,                             Case No. 17-cv-03339-HSG (PR)
                                                        Plaintiff,
                                   8
                                                                                            ORDER OF DISMISSAL
                                                  v.
                                   9

                                  10     PATRICK CORSO, et al.,
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On June 9, 2017, plaintiff, an insanity acquittee incarcerated at Napa State Hospital and

                                  14   proceeding pro se, filed this civil rights action pursuant to 42 U.S.C. § 1983 alleging constitutional

                                  15   violations at the Santa Clara County Jail (“SCCJ”), where he was previously held as a pretrial

                                  16   detainee. Plaintiff’s original complaint and first amended complaint were both dismissed with

                                  17   leave to amend for failure to state a claim. On April 23, 2018, the Court reviewed plaintiff’s

                                  18   second amended complaint (“SAC”) and found that it stated a due process claim in connection

                                  19   with inmate rules violation procedures arising out of two disciplinary infractions at SCCJ.

                                  20   Plaintiff alleged that he was disciplined for these infractions without receiving copies of the

                                  21   incident reports and without receiving a rules violation hearing. However, the SAC named

                                  22   twenty-two defendants and failed to link one or more specific defendants to the due process claim.

                                  23   Plaintiff was given further leave to amend to file a third amended complaint (“TAC”) identifying

                                  24   the person or persons, such as a hearing officer or division captain, responsible for providing him

                                  25   with copies of the incident reports and responsible for providing him with a rules violation

                                  26   hearing.

                                  27          Plaintiff twice requested an extension of time to file his TAC, stating that he needed

                                  28   additional time to investigate and name the proper defendants. In his second request for an
                                   1   extension, plaintiff specifically stated that he had served a subpoena in an attempt to identify the

                                   2   proper defendants. See Dkt. No. 17. Both extension requests were granted. Dkt. Nos. 16, 18.

                                   3          Plaintiff filed his TAC on June 25, 2018. Dkt. No. 19. The TAC still does not identify a

                                   4   defendant responsible for the alleged due process violations. Indeed, rather than paring down the

                                   5   number of defendants, plaintiff now names twenty-six defendants and merely states that the

                                   6   “sergeant hearing officer” and “classification team officers” are “unknown.” See id. at 9, 12, 20.

                                   7   Many of the defendants are connected to claims that were previously dismissed as unrelated in

                                   8   both law and fact to plaintiff’s due process claims.

                                   9          Accordingly, this case is DISMISSED because the TAC fails to state a cognizable claim

                                  10   for relief against any defendant. Further leave to amend will not be granted because plaintiff has

                                  11   been given multiple opportunities to amend, and he has been unable or unwilling to correct the

                                  12   deficiencies identified by the Court in his pleadings. However, dismissal is without prejudice to
Northern District of California
 United States District Court




                                  13   filing a new action if plaintiff is successful in identifying the specific defendant(s) responsible for

                                  14   the alleged due process violations.

                                  15          The Clerk shall terminate all pending motions, enter judgment, and close the file.

                                  16          IT IS SO ORDERED.

                                  17   Dated: 10/12/2018

                                  18
                                  19
                                                                                                      HAYWOOD S. GILLIAM, JR.
                                  20                                                                  United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
